Citation Nr: 1228428	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-02 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from June 1986 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In February 2010, the Veteran presented testimony at a hearing before a Veterans Law Judge at the RO. 

In an April 2010 decision, the Board reopened the claim for service connection for posttraumatic stress disorder (PTSD) and remanded the appeal for further development.

Although the issue on appeal was previously framed as being limited to PTSD, the Board has broadened the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the appeal, the Veterans Law Judge who held the hearing in February 2010 retired.  In June 2012, the Board issued a letter to the Veteran informing him of this circumstance and that he had a right to a new hearing before the Veterans Law Judge who would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002).  In July 2012, the Veteran replied that he wished to appear at a hearing before a Veterans Law Judge of the Board at his local RO (a Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002 & Supp. 2011) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

Schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

